Title: General Orders, 7 October 1777
From: Washington, George
To: 



Head Quarters, Perkiomy [Pa.] October 7th 1777.
Milton.Medway. Marlboro.


The state regiment from Virginia is to supply the place of the 9th regiment in Muhlenberg’s brigade, and do duty there ’till further orders.
John Farndon of Col. Hartley’s regiment, found guilty of the crime of desertion, and sentenced by the General Court Martial, held the

25th of September last, to suffer death is to be executed to morrow at twelve o’clock.
The situation of the army, frequently not admitting, of the regular performance of divine service, on Sundays, the chaplains of the army are forthwith to meet together, and agree on some method of performing it, at other times, which method they will make known to the Commander in Chief.
A General Court martial, to sit at nine o’clock this morning, at a Horseman’s tent by the artillery park, for the trial of divers officers, accused of cowardice, and of all prisoners which shall be brought before them—The court to consist of four field officers and nine Captains—Col. Brodhead is appointed president.
After Orders. The troops are to march to morrow morning at eight o’clock.
